DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
  
Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended claim 1 such that it recites “a moving unit configured to switch between inspection at the first placement unit and inspection at the second placement unit by moving the inspection unit between a first inspection position and a second inspection position and by reciprocating the first placement unit along a first direction between a first delivery position and the first inspection position to change a relative position between the first placement unit and the inspection unit and reciprocating the second placement unit along the first direction between a second delivery position and the second inspection position to change a relative position between the second placement unit and the inspection unit, the first inspection position and the second inspection position being aligned along a second direction orthogonal to the first direction." Claim 2 is canceled thereby. This is illustrated by the applicant’s figure below (Applicant Arguments/Remarks dated 09/292022 pp. 5-6).
	
	

    PNG
    media_image1.png
    816
    1100
    media_image1.png
    Greyscale

 	 
	Applicant argues that this claimed arrangement is not disclosed or suggested by any prior art of record.
	Applicant further argues that the secondary reference used in the 35 U.S.C. § 103 rejection of claim 1 – Malek (US 7,353,924) – merely discloses a system in which trays are moved along the same direction in which cameras are aligned as shown in Fig. 10 of Malek. Malek, therefore, does not disclose or suggest the moving the inspection unit between a first inspection position and a second inspection position with a first direction between a first delivery and inspection position and an alignment along a second direction orthogonal to the first direction at a second inspection position relative to the first inspection position, as is now recited in claim 1 (Applicant Arguments/Remarks dated 09/292022 p. 7). 

Examiner answers that while Malek does move trays along the same direction in which the cameras are aligned as shown in Fig. 10, and is a linear inspection system (Fig. 1 Col. 6 ll. 45-47) where trays are conveyed from one inspection station to another, (Fig. 3 Col. 8 ll. 32-42), Malek also includes an inverting mechanism or flipper so that a first side of the inspected article (device) can be inspected at a first inspection station and then inverted so that the second side of the device can be inspected at a second inspection station. See Fig. 10 below.
			
    PNG
    media_image2.png
    670
    888
    media_image2.png
    Greyscale

	Examiner counter-argues that it would have been obvious to one with ordinary skill in the art to substitute this flipper mechanism which rotates by turning the devices over and placing the devices in a second tray so that another surface of the device can be inspected (Col. 3 ll. 41-44), with a mechanism which rotates in an X-Y plane to redirect these devices without the inverting/flipping in order for subsequent side or surface inspection to occur. See MPEP §2143 IB Simple Substitution of One Known Element for Another to Obtain Predictable Results.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2016/0346979) in view of Malek (US 7,353,954).
	Regarding Claim 1, Uchiyama discloses an injection molding system (abstract, paragraph [0001]) comprising: 
	an injection molding machine configured to inject a molten material into a mold to mold a molded object (Fig. 1 paragraph [0030] injection molding apparatus – 10 …resin material is injected into a mold…to produce a molded article – 14…); 
	an inspection device (Fig. 1 paragraph [0011] …an inspection means configured to inspect the molded article conveyed by the conveyance means…inspection device – 30) including a first placement unit (paragraphs [0011] [0035] a conveyance means configured to convey a molded article…first position information of the conveyance part…) and a second placement unit (Fig. 1 paragraph [0036]…a second position of the conveyance part at the time of inspection of the molded article – 14 by the inspection device – 30) and
	a moving unit configured to change a relative position between the first placement unit and the inspection unit and a relative position between the second placement unit and the inspection unit (paragraphs [0015] [0036] …a moving means configured to move the molded article…; molded article – 14 conveyed by the conveyor – 40 is subjected to inspection…a second position of the conveyance part at the time of inspection …)
	a third placement unit on which the molded object after inspection by the inspection device is placed (paragraph [0053] molded article – 14 that has been inspected by the inspection device – 309 may be returned onto the conveyor – 40 or may be carried to another place…);
	 a robot configured to execute an operation of conveying the molded object from the mold to the first placement unit or the second placement unit (Fig. 5 a robot – 36 that is a moving means …where the inspection device is provided…),  and an operation of conveying the molded object from the first placement unit or the second placement unit to the third placement unit (paragraphs [0037] [0053] a distance between the molded article pickup position – A and the molded article inspection position – B is set in advance…;…may be returned onto the conveyor – 40 or may be carried to another place…); and
	 a control device configured to control the injection molding machine, the robot, and the inspection device (Fig. 1 paragraphs [0016] [0050] …moving means may be a robot…: a control means that centrally controls the injection molding apparatus – 10, the conveyor – 40 and the inspection device – 30…), wherein 
	the control device controls the injection molding machine, the robot, and the inspection device (Fig. 1 paragraphs [0016] [0050] …moving means may be a robot…: a control means that centrally controls the injection molding apparatus – 10, the conveyor – 40 and the inspection device – 30…) so as to 
	mold, by the injection molding machine, a first molded object as the molded object during a first molding period (Fig. 1 paragraph [0030] molded article – 14 is picked up from the injection molding apparatus – 10 onto a molded article pickup position – A), 
	inspect, by the inspection unit, the first molded object placed on the first placement unit during a first inspection period (paragraph [0033] molded article – 14 conveyed by the conveyor – 40 from the molded article pickup position – A is carried to a molded article inspection position – B) 
	convey, by the robot, the first molded object after inspection from the first placement unit to the third placement unit during a first conveyance period (Fig. 5 paragraphs [0052] [0053] …robot – 36 carries the molded article – 145 to the inspection device – 30…; may be returned onto the conveyor – 40 or may be carried to another place…) 
	mold, by the injection molding machine, a second molded object as the molded object during a second molding period after the first molding period, 
	inspect, by the inspection unit, the second molded object placed on the second placement unit during a second inspection period, 
	convey, by the robot, the second molded object after inspection from the second placement unit to the third placement unit during a second conveyance period (paragraph [0011] plurality of sets of the molding data and the first position information of the conveyance part and the plurality of sets of the inspection data and the second position information of the conveyance part…), and 
	overlap the first inspection period and the second molding period and overlap the second inspection period and the first conveyance period (paragraph [0040] …. distance between the molded article pickup position at the time of producing and picking up the molded article and the molded article inspection position at the time of inspecting the molded article is set in advance…).
While Uchiyama  discloses the above limitations, in that the molded object (article) is conveyed by a conveyor from a pickup position to be carried to an inspection position (Fig. 1 paragraph [0033]), however, it does not disclose that the molded object is placed on one of the first placement unit and the second placement unit to be inspected and there is no switching between inspection at the first placement unit and at the second placement unit by reciprocating between the two units nor any switching between conveying to these units.

	Malek discloses an inspection system for manufacturing lines (abstract) where an inspection unit is configured to inspect manufactured parts including molded parts (Col. 5 ll. 63-66). Malek further teaches that these molded objects are placed on one of first placement unit and a second placement unit to be inspected (Col. 3 ll. 23-29 first inspection station; second inspection station...Col.24 ll 65-68 inspection station – A inspection station – B) and an inspection unit (Co. 24 ll. 50-52 3D inspection camera – 1001A...)
	a moving unit is configured to switch between inspection at the first placement unit and inspection at the second placement unit by reciprocating the first placement unit (Col. 3 ll.34-36) between a first delivery position (Fig. 16 ll. 56-59 located between inspection station – 1612 and 1614 is a tray inverter or flipper – 1900; ....Col. 3 ll. 53-63 where first side of device with a first tray is inspected ...once inspected, the tray is moved to the flip station...are flipped and placed with a second tray) and 
	a first inspection position to change a relative position between the first placement unit and the inspection unit and reciprocating the second placement unit between a second delivery position and a second inspection position to change a relative position between the second placement unit and the inspection unit (Fig. 10 Col. 24 l. 64- Col. 25 l. 2 inspection station – B to flipping station – F); 
	a third placement unit on which the molded object after inspection by the inspection device is placed; (Fig. 10 Col. 25 ll. 1-2 move trays from flipping station – F to inspection station – C to inspection station – D...). See Fig. 10 below:
		
    PNG
    media_image2.png
    670
    888
    media_image2.png
    Greyscale

	 a robot configured to execute an operation of conveying the molded object from the mold (Col. 7  ll. 29-32 pick-and-place mechanism is robotic arm) to the first placement unit or the second placement unit (Fig. 10 Col. 24 l. 67 – Col. 25  l. 4 modular machine vision system – 1000, conveyor – 188B used to move trays from inspection station – A to inspection station – B  to  flipping station – F ...to picking station E and picking station G...to hold trays stationary for inspection...) by switching between conveying to the first placement unit and conveying to the second placement unit (Fig. 10 Col. 25 ll. 4-7  pickers – 2000 are used to select devices from trays and to fill trays), and 
	an operation of conveying the molded object from the first placement unit or the second placement unit to the third placement unit by switching between conveying from the first placement unit and conveying from the second placement unit (Fig. 16 Col. 33 ll. 47-53 where a first, second and third inspection station is involved (1610, 1612, 1614).
See Fig. 16 below:
			
    PNG
    media_image3.png
    548
    909
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Uchiyama with Malek whereby an injection molding machine to mold a molded object with an inspection device with first, second and third placement units as positions on a conveyor (paragraph [0033]) would be replaced as separate first, second and third placement units or trays where a moving unit is configured to switch between first and second inspection positions by reciprocating between delivery positions and these inspection positions and where this conveying device is a robot. 
This would be an advantageous configuration to one with ordinary skill in the art because this inspection system is capable of automated high-speed three-dimensional inspection of objects without operator intervention; thus, lessening operator error. (Col. 4 ll1-13).
	However, Malek does not disclose or suggest the above moving unit configured to switch between inspection at the first placement unit and inspection at the second placement unit, nor does so by the first inspection position changing a relative position between the first placement unit and the inspection unit and reciprocating the second placement unit along the first direction between a second delivery position and the second inspection position to change a relative position between the second placement unit and the inspection unit, the first inspection position and the second inspection position being aligned along a second direction orthogonal to the first direction. (see Fig. 8 instant case in Response to Arguments section above).
	Examiner responds by stating that it would have been obvious to one with ordinary skill in the art to have substituted the inverter/flipper mechanism which changes a relative position between the first placement unit and the inspection unit and reciprocates the second placement unit between a second delivery position and a second inspection position and changes the relative position between the second placement unit and the inspection unit by means of the flipping station, 
	to be substituted with a moving unit configured to move the inspection unit between a first inspection position and a second inspection position but now with the second placement unit along the first direction with a change in the relative position between the second placement unit such that the first inspection position and the second inspection position are aligned along a second direction orthogonal to the first direction.  
	Examiner maintains that it would be obvious to redirect the placement units or trays along an X-Y axis where one placement unit is orthogonal to the other in being directed to their respective first and second inspection positions. The motivation would be that, as in the case, of the flipping mechanism, this operation could be done without human intervention and lessens the chance for operator error (Col. 4 ll. 1-13).
	See MPEP §2143 IB Simple Substitution of One Known Element for Another to Obtain Predictable Results.

	Regarding Claim 3, the combination of Uchiyama and Malek disclose all the limitations of claim 1,  and while Uchiyama provides a configuration wherein the mold and wherein the mold (Fig. 1 paragraph [0030] molded article – 14), the first delivery position (Fig. 1 paragraph [0030] molded article pickup position – A), the third placement unit (paragraph [0053] …may be carried to another place), and the second delivery position (paragraph [0033] …molded article pickup position – A is carried to a molded article inspection position – B) and Malek discloses that a conveyor moves trays from inspection station – A to inspection station – B to flipping station – F (delivery position) to  inspection station – C (Col. 24 l. 66 – Col. 25 l. 2), these
	are not disposed in an order in a direction from the first delivery position to the second delivery position.
	 However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the mold, first delivery position, third placement unit and the second delivery position since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 
	One would have been motivated to rearrange these parts of the operation for the purpose of inspection when it can hardly be performed on the conveyor or placement units such as when a weight measurement device or a size measurement device is used as the inspection device (Uchiyama, paragraph [0053]). Moreover, in some embodiments one with ordinary skill in the art would rearrange this order to provide a lower cost system (Malek Col. 25 ll. 18-20).

Regarding Claim 4, the combination of Uchiyama and Malek disclose all the limitations of claim 1 and Uchiyama further discloses that the control device molds, by the injection molding machine, a third molded object as the molded object during a third molding period overlapping the first conveyance period (paragraph [0035] …steps are repeated every time the molded article – 14 is molded and picked up by the conveyor – 40).

Regarding Claim 5, the combination of Uchiyama and Malek disclose all the limitations of claim 1 and Uchiyama further discloses that the control device controls the injection molding machine to start molding the second molded object by the injection molding machine before the first molded object is placed on the first placement unit (paragraph [0044] …after being molded and ejected by the injection molding apparatus – 10, a time detection means – 22 detects the time as a first time , and transmits the information…These processes are repeated every time the molded article – 14 is molded and picked up by the conveyor – 40).

2.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2016/0346979) and Malek (US 7,353,954) as applied to claim 1 above, and further in view of Yoda (US 6,322,343) and Nichols (US 2,523,137).
	Regarding Claim 6, the combination of Uchiyama and Malek disclose all the limitations of claim 1, however, do not disclose any further information about the mold of the injection molding machine or that the robot takes out the molded objection by an ejector pin. 
	Yoda discloses a shaping mold that has a fixed mold and a moving mold moving relatively to the fixed mold (Fig. 6 5:5-11 bracket – 112 connected to a movable plate – 111 is received so as to move together with the movable plate – 111 in response to the opening and closing of the mold), and an ejector pin protruding from the moving mold toward the fixed mold due to the movement of the moving mold relative to the fixed mold (Fig. 6, servomotor for ejector – 108 ,,,connected to a movable plate – 111…so as to move together with the movable plate – 11), while Uchiyama discloses that an ejection device is used to eject the produced molded article (paragraph [0030] and as the robot may be used as the moving means (paragraph [0016]) it inferentially could be used for this purpose. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Uchiyama and Malek to incorporate the teaching of Yoda whereby an injection molding system comprising an injection molding machine configured to inject a molten material into a mold to mold a molded object would include in it a fixed mold, a movable mold, and an ejector pin, as taught by Yoda. 
	One with ordinary skill in the art would add these features because a fixed and movable mold with an ejector pin, enables the use of a servomotor both mold clamping and ejecting a mold product (Col. 2 ll. 49-50; Col. 5 ll. 8-11). 
 	However, while Yoda discloses a servomotor for an ejector (Figs 2, 3 4:63 ejector – 108) there is no further mention of an ejector or its description in it nor in the other prior art references.
	 Nichols discloses using a plastic molding machine where the molded material is ejected by ejector pins (Fig. 6 6:1-22 …means of an ejection cylinder – 200 containing a piston – 200a…The piston head – 186 engages a plate – 180 causing it to move upward thereby effecting upward movement of ejection pins – 206 attached to plates – 179).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Nichols to the combination of to incorporate the teaching of Nichols to the combination Uchiyama, Malek and Yoda whereby an injection molding machine includes a fixed mold and a movable mold to also provide an ejector pin protruding from a movable mold, as disclosed by Nichols.
	One with ordinary skill in the art would include this feature because ejector (ejection) pins force the molded work from the mold (lower die) to such a position that it can be easily removed by the operator (Col. 6: ll. 20-22). 

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2016/0346979) and Malek (US 7,353,954) as applied to claim 1 above, and further in view of Watanabe (US 2019/0358903).
	Regarding Claim 7, the combination of Uchiyama and Malek disclose all the limitations of claim 1, however, do not disclose a nozzle configured to inject molten material into the mold, a flat screw and a barrel having a communication hole and a heating unit whereby the injection molding machine melts the material supplied between the flat screw and the barrel. 
	Watanabe discloses an injection molding machine (paragraph [0002]), wherein the injection molding machine has: 
	a nozzle configured to inject the molten material into the mold (Fig. 1 paragraph [0033] material guided to the nozzle – 61 is finally discharged from an opening portion – 62 toward the molding table – 81)
	a flat screw having an end surface with a groove formed thereon (Fig. 1, 4 paragraphs [0027] flat screw – 40 groove portions – 41);
	a barrel having a communication hole facing the groove forming surface (Figs. 2, 4 paragraph [0029] …via a communication hole – 56 provided at the center of the screw-facing portion – 50…) and communicating with the nozzle (Fig. 2 paragraph [0032] nozzle – 61 is coupled to the communication hole – 56); and 
a heating unit (Fig. 1 paragraph [0029] heating unit – 58 ...is embedded in the screw-facing portion – 50), and 
	the injection molding machine melts the material supplied between the flat screw and the barrel by rotation of the flat screw and heating by the heater (Fig. 1, 4 paragraph [0029] material supplied into the groove portions – 41 of the flat screw – 40 which is rotating, while at least a portion thereof is being melted by heating with the heating unit – 58 and rotation of the flat screw- 40…), material supplied to the groove portion is meted to generate the molten material, and then the molten material flows out from the communication  hole  (paragraph [0029] paste-like material flowing into the center portion – 46 is supplied to the discharge unit – 60 as a molding material via a communication hole – 56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Uchiyama and Malek to incorporate the disclosure of Watanabe whereby 
	an injection molding system configured to inject a molten material into a mold to mold a molded object, would include
	 a flat screw and a barrel having a communication hole facing the groove forming surface communicating with the nozzle and with a heating unit which melts the material supplied between the flat screw and the barrel.
	One with ordinary skill in the art would include this feature because it improves the performance of plasticizing the material by improving the amount of kneading of the material by means of the groove portion of the flat screw (paragraph [0004]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742